Citation Nr: 0329942	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-00158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability evaluation greater than 
0 percent (noncompensable) for nummular eczema.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.



Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to undergo VA 
dermatology examination of the skin.  The 
entire claims file must be made available 
the physician designated to examine the 
veteran the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should describe the 
manifestations of the veteran's nummular 
eczema in accordance with pertinent 
former and revised rating criteria for 
evaluation of the condition.  
Specifically, the examiner should address 
the following:

With regard to active acne, pertinent to 
the former criteria, the examiner should 
comment upon the existence, and frequency 
(or extent, as appropriate) of 
exfoliation, exudation, itching, 
ulceration, and/or crustation; as well as 
whether the condition is markedly 
disfiguring, exceptionally repugnant, or 
results in systemic or nervous 
manifestations.  Pertinent to the revised 
criteria the examiner should address 
whether nummular eczema:

a.  affects less than 5 percent of 
the entire body or less than 5 
percent of the exposed areas 
affected, and has required no more 
than topical therapy during the last 
12 months; 

b.  affects at least 5 but less than 
20 percent of the entire body or at 
least 5 percent but less than 20 
percent of exposed areas affected, 
or has required intermittent 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks 
during the past 12-month period;

c.  affects 20 to 40 percent of the 
entire body or 20 to 40 percent of 
exposed areas affected, or has 
required systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but 
not constantly, during the past 12-
month period; or 

d.  affects more than 40 percent of 
the entire body or more than 40 
percent of exposed areas is 
affected, or has required constant 
or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs during the 
past 12-month period.  

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.  If the veteran's 
acne scars are considered disfiguring, 
the examiner should also, consistent with 
the revised criteria, address the number 
of characteristics of disfigurement the 
scars have; whether such scars involve 
visible or palpable tissue loss; and/or 
whether such scars involves a gross 
distortion of asymmetry of one, two, or 
three or more features (or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



